DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

2.        Applicant’s election of the Species 9 [identified in the 03/16/2021 Office action as claims 1, 9 and 21, drawn to an optical sensor apparatus having the structure set forth in claim 1, where the sensor must further comprise a control circuit and a signal transfer layer, as recited] made with traverse in the reply of 05/11/2021, has been acknowledged. The 03/16/2021 Office action also explained that claims 2, 7, 10-12 and 18-20 will be examined on the merits together with the species elected. Applicant argues that while the Office must provide reasons why the species are independent or distinct, the restriction requirement is improper because the Office action, allegedly, ‘fails to provide any such reasons but simply makes a conclusion of distinctness’. Applicant also demands the species to be linked to particular figures. 
           Examiner strongly disagrees and notes that, first, MPEP 806.04(f).sets forth mutual exclusiveness of the species as the criterion of patentable distinctness. In particular, it points out that ‘claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first’. The 03/16/2021 Office action clearly established the mutual exclusiveness of the identified species by specifically explaining what respective structural feature is unique for each of the species [that is, required only by the species in question]. For example, Species 1 is the only species that requires the probes and the first substrate to be on a same side of the probe carrier; Species 2 is the only species that requires the probes and the first substrate to be on opposite sides of the probe carrier; and so forth for each of the species. Thus, the restriction requirement complies with MPEP and traditional practice of the Office. The prior action also explained that, where Applicant elects a species and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is also reminded that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. It is further noted that, should Applicant traverse on the grounds that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. Upon further considerations in light of the reviewed prior art, Species 8 [claims 1, 15, 16] has been RE-JOINED with the species elected. Accordingly, claims 3-6, 8, 13-14, 17, 22-24 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. Claims 1- 2, 7, 9-12, 15, 16 and 18-21 will be examined on the merits as presented below. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2, 7, 9-12, 15, 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 2, it is unclear from the claim language what structural features of the collimators must configure them for satisfying the ‘threshold’ condition as recited.  
	In claim 7, it is unclear how the window can be define relative to the ‘continuous layer’ that is not defined by the claim language nor even included as part of the claimed invention. 
In claim 9, it is unclear how controlling and acquiring must be different from processing. 
In claims 10-11, it is unclear what structural features must define the pixels as recited. 
In claim 12, it is unclear how the ‘signal’ can limit the structure of the claimed apparatus. 
In claims 15-16, it is unclear how the microlenses and the transmissive layer must be structurally inter-related with the substrates and the window. See also claim 21, with respect to the 
	 Double Patenting

5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	Claims 1, 9, 15, 16, 18-21, are rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-22 of US 10670527. . Although the conflicting claims are not identical, they are not patentably distinct from each other because all positively recited structural features of the instant claims are entirely within the scope of claims 1-22 of US 10670527.

Discussion of the Relevant Art

7.	Ohta et al., US 5169601, although not relied upon, is considered relevant since it  discloses optical sensor apparatus comprising, as shown in Figure 12, a probe carrier / first substrate 1b with holes 1a;  a transparent windows 31 A-B and 11; second substrate 10 with holes / collimators 5a, micro-lenses 6 and sensor 7 with a plurality of pixels. However, Ohta does not teach  or suggest the first holes to be through holes, as well as the window being configured  to close the holes as recited. 
Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, control circuits as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798